*732ORDER
It Considering the Petition for Transfer to Disability Inactive Status filed by respondent, Richard C. Teissier, and the report and recommendation of the hearing committee,
IT IS ORDERED that respondent’s claim of inability to defend be and it hereby is denied as invalid. See Supreme Court Rule XIX, § 22(C)(3).
IT IS FURTHER ORDERED that Richard C. Teissier, Louisiana Bar Roll number 18461, be and he hereby is reinstated to active status from interim disability inactive status, subject to the order of interim suspension entered in In re: Teissier, 15-1435 (La. 7/28/15), 170 So.3d 960. This order shall be effective immediately.
FOR THE COURT:
/s/BERNETTE J, JOHNSON JUSTICE, SUPREME COURT OF LOUISIANA